     0:18-cv-00508-CMC        Date Filed 01/09/19     Entry Number 82       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION

GARY BURRELL and ANTOINE LEE,                            C.A. No.: 0:18-cv-00508-CMC
on behalf of themselves and others
similarly situated,
                     Plaintiffs,                        JOINT RULE 26(f) REPORT
        v.
GUSTECH COMMUNICATIONS, LLC,
                     Defendant.
ROBERT WESTBERRY AND JARED                               C.A. No.: 0:18-cv-02043-CMC
STUBBLEFIELD, Individually, and on
behalf of all others similarly situated
under 29 USC 216(b),
                       Plaintiffs,
        v.
GUSTECH COMMUNICATIONS, LLC,
and GUSTAVO SANTAMARIA
                       Defendants.




       The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
follows (check one below):


              We agree that the schedule set forth in the Conference and Scheduling Order filed
              April 13, 2018 is appropriate for this case. The parties’ proposed discovery
              plan as required by Fed. R. Civ. P. Rule 26(f) and the information required
              by Local Civil Rule 26.03 will be separately filed by the parties.

              We agree that the schedule set forth in the Conference and Scheduling Order filed
              April 13, 2018 requires modification as set forth in the proposed Consent
              Amended Scheduling Order which will be e-mailed to chambers as required (use
              format of the Court’s standard scheduling order). The parties’ proposed
              discovery plan as required by Fed. R. Civ. P. Rule 26(f) and the information
              required by Local Civil Rule 26.03 will be separately filed by the parties.

              We are unable, after consultation, to agree on a schedule for this case. We,
              therefore, request a scheduling conference with the Court. The parties’
              proposed discovery plan as required by Fed. R. Civ. P. 26(f), with


                                              1
     0:18-cv-00508-CMC          Date Filed 01/09/19   Entry Number 82      Page 2 of 2




              disagreements noted, and the information required by Local Civil Rule 26.03
              will be separately filed by the parties.


Respectfully submitted,                          Respectfully submitted,


s/David E. Rothstein                             s/Deborah Casey Brown
David E. Rothstein, Fed. ID No. 6695             Deborah Casey Brown, Fed. ID No. 1507
ROTHSTEIN LAW FIRM                               GALLIVAN, WHITE & BOYD, PA
1312 Augusta Street                              55 Beattie Place, Suite 1200
Greenville, SC 29605                             P.O. Box 10589 (29603)
Telephone: (864) 232-5870                        Greenville, SC 29601
derothstein@mindspring.com                       Telephone: (864) 271-5346
                                                 dbrown@gwblawfirm.com
Harold Lichten
(Admitted pro hac vice)                          Gray T. Culbreath, Fed ID No. 5647
Benjamin J. Weber                                Laura W. Jordan, Fed. ID No. 11398
(Admitted pro hac vice)                          GALLIVAN, WHITE & BOYD, PA
LICHTEN & LISS-RIORDAN, P.C.                     1201 Main Street, Suite 1200
729 Boylston Street, Suite 2000                  P.O. Box 7368 (29202)
Boston, MA 02116                                 Columbia, SC 29201
Telephone: (617) 994-5800                        Telephone: (803) 724-1710
hlichten@llrlaw.com                              gculbreath@gwblawfirm.com
bweber@llrlaw.com                                ljordan@gwblawfirm.com

Drew N. Hermann                                  Attorneys for Defendants,
(Admitted pro hac vice)                          Gustech Communications, LLC and
HERMANN LAW, PLLC                                Gustavo Santamaria
801 Cherry Street, Suite 2365
Fort Worth, TX 76102
Telephone: (817) 479-9229
drew@hermannlaw.com

Attorneys for Plaintiffs,
Gary Burrell and Antoine Lee; and Robert
Westberry and Jared Stubblefield

January 9, 2019
